UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
________________________________
                                 )
TEXAS CHILDREN’S HOSPITAL and    )
SEATTLE CHILDREN’S HOSPITAL,     )
                                 )
               Plaintiffs,       )
                                 )
           v.                    ) Civ. Action No. 14-2060 (EGS)
                                 )
ALEX AZAR,                       )
Secretary, United States         )
Department of Health and         )
Human Services, et al.,          )
                                 )
               Defendants.       )
________________________________ )

                              ORDER

     For the reasons stated in the accompanying Memorandum

Opinion, it is hereby

     ORDERED that defendants’ motion to dismiss or for summary

judgment, ECF No. 25, is DENIED; and it is

     FURTHER ORDERED that plaintiffs’ cross-motion for summary

judgment, ECF No. 26, is GRANTED; and it is

     FURTHER ORDERED that defendants are permanently enjoined

from enforcing, applying, or implementing FAQ 33; and it is

     FURTHER ORDERDED that JUDGMENT be entered for plaintiffs

and this case be closed.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          June 1, 2018